DETAILED ACTION
This office action is responsive to communication(s) filed on 6/29/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-5, 7-13, and 15-21 are pending and are currently being examined.
Claims 1 and 10 are independent.
Claims 16-21 are newly added.
Claims 6 and 14 are cancelled.

Claim Rejections - 35 USC § 112(b) or 112(2nd)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 4 and 13 recite the phrase “the graphical plant diagram” within the phrases “wherein generating the graphical plant diagram includes generating an interactive plant diagram”, and “wherein when the GUI setup generates the graphical plant diagram, the GUI setup generates an interactive plant diagram to interact with the plant based on the type”, respectively. There is insufficient antecedent basis in these claims for the phrase “the graphical plant diagram”. For examination purposes, the examiner interprets the respective phrases as “wherein generating the  dashboard ” and “wherein”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 8-12, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua; Wei et al. (hereinafter Hua – US 20150212714 A1) in view of Hood; Alastair et al. (hereinafter Hood – US 10535022 B1) and Noboa; Homero L. et al. (hereinafter Noboa – US 20190041882 A1).

Independent Claim 1:
Hua teaches A method for dynamically generating or editing a plant dashboard via a graphical user interface (GUI) setup (fig. 15, using GUI interfaces such as Phoenix Control workbench 208 and Phoenix Controls web dashboard 209), the method comprising:
[…];
determining a configuration of [a] plant through the GUI setup, […]; (creating new job for a job site and respective object model, fig. 15:211,212 and ¶¶ 78, 80, 83 and 89. The new job created is based on physical representation [configuration] of the site, e.g., buildings, floors, rooms, zone, etc., ¶¶ 84, 151 and 155)
determining at least one component of the plant through the GUI setup, […]; (selection of at least one entity,¶ 81 and  fig. 15:222,224)
configuring parameters of the at least one component of the plant through the GUI setup; (new gadgets associated with dashboards may be stored/added, ¶ 80 and 82 and fig. 15:213; gadgets may be for visualizing control information [parameters] such as flow, pressure, and temperature, ¶ 84.)
generating the plant dashboard including a plant control logic based on […], the configuration, the at least one component, and the parameters of the at least one component of the plant; (dashboard and algorithms [control logic] created and edited, fig. 15:214, 229, 233-241 and  ¶¶ 80-82. For algorithms, also see ¶¶ 87-88 and 138)
and controlling the plant based on the plant control logic. (setpoint changes through dashboard, ¶ 168 and Hua claim 17. For changes [controlling], also see ¶¶ 55 and 70. For algorithms [plant control logic], also see ¶¶ 87-88 and 138)
Furthermore, Hua teaches the concept of that different types of customers may receive different dashboard templates packages, based on the specific needs of different users, which allows different packages to be sold for different customer demographics, ¶ 65.
Hua does not appear to expressly teach determining a type of a plant through the GUI setup and that the generating of the dashboard is “on the type”
However, Hood teaches/suggests the concept of  generating dashboards for a user based on information a user has answered about their business’s industry, type of buildings, etc., col 8:16-40. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Hua to include concept of generating dashboards for a user based on information a user has answered about their business’s industry, type of buildings, etc., as taught/suggested by Hood.
One would have been motivated to make such a combination in order to improves the versatility of the method by allowing more a more generalized package (Hua, ¶ 65; Hood, col 8:16-40).
In combination, Hua, as modified, teaches determining a type of a plant through the GUI setup and that the generating of the dashboard is “on the type” (Hua teaches the concept of that different types of customers may receive different dashboard templates packages, based on the specific needs of different users, which allows different packages to be sold for different customer demographics, ¶ 65; Hood teaches/suggests the concept of  generating dashboards for a user based on information a user has answered about their business’s industry, type of buildings, etc., col 8:16-40).
Hua does not appear to expressly teach 
the plant having at least one chiller, at least one pump for pumping fluid, at least one load, and a fluid circuit for directing a flow of the fluid pumped by the at least one pump
the configuration including one or more configurations for the at least one chiller
the at least one component including the at least one chiller
However, Noboa  teaches/suggests the concept(s) of a building [plant] including a HVAC system, e.g., system 100 OR system 500, ¶¶ 38, 94, 110 and figs. 1 and 5-7, including at least one chiller and one pump, such as a pump for circulating water through a cooling tower [pumping fluid] ¶ 91 and figs. 1 and 5-7, the system including at least  one cooling load, ¶ 94 and figs. 5-7, the system including a valve for controlling the fluid flow, which is operated [directing a flow of the fluid pumped by the at least one pump] by a controller [fluid circuit], ¶¶ 91 and 94 and fig. 5.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Hua to include the concept(s) of a building [plant] including a HVAC system, e.g., system 100 OR system 500, including at least one chiller and one pump, such as a pump for circulating water through a cooling tower [pumping fluid], the system including at least  one cooling load, the system including a valve for controlling the fluid flow, which is operated [directing a flow of the fluid pumped by the at least one pump] by a controller [fluid circuit], as taught/suggested by Noboa.
One would have been motivated to make such a combination in order to improve the versatility of the method by making it applicable to a variety of plants and components within those plants, Noboa ¶ 135.
In combination, Hua, as modified, teaches/suggests 
the plant having at least one chiller, at least one pump for pumping fluid, at least one load, and a fluid circuit for directing a flow of the fluid pumped by the at least one pump (Hood teaches determining a configuration of [a] plant through the GUI setup, as explained above. Noboa  teaches/suggests the concept(s) of a building [plant] including a HVAC system, e.g., system 100 OR system 500, ¶¶ 38, 94, 110 and figs. 1 and 5-7, including at least one chiller and one pump, such as a pump for circulating water through a cooling tower [pumping fluid] ¶ 91 and figs. 1 and 5-7, the system including at least  one cooling load, ¶ 94 and figs. 5-7, the system including a valve for controlling the fluid flow, which is operated [directing a flow of the fluid pumped by the at least one pump] by a controller [fluid circuit], ¶¶ 91 and 94 and fig. 5.)
the configuration including one or more configurations for the at least one chiller (Hua teaches determining a configuration of [a] plant through the GUI setup, as explained above. Noboa  teaches/suggests the concept(s) of a building [plant] including a HVAC system, e.g., system 100 OR system 500, ¶¶ 38, 94, 110 and figs. 1 and 5-7, including at least one chiller and one pump, such as a pump for circulating water through a cooling tower [pumping fluid] ¶ 91 and figs. 1 and 5-7)
the at least one component including the at least one chiller (Hua teaches the determining of components for the plant through the GUI setup, as explained above. Noboa  teaches/suggests the concept(s) of a building [plant] including a HVAC system, e.g., system 100 OR system 500, ¶¶ 38, 94, 110 and figs. 1 and 5-7, including at least one chiller and one pump, such as a pump for circulating water through a cooling tower [pumping fluid] ¶ 91 and figs. 1 and 5-7)

Claim 2:
The rejection of claim 1 is incorporated. 
Hua further teaches/suggests the concept of customizing libraries and dashboard templates based on industry type, such as health care and research, that make them see information pertinent to them, ¶¶ 64-65.
In combination, Hua, as modified, further teaches further comprising:
generating at least one key performance indicator (KPI) of the plant based on the type, the configuration, the at least one component, and the parameters of the at least one component of the plant. (Hua further teaches/suggests the concept of customizing libraries and dashboard templates based on industry type, such as health care and research, that make them see information pertinent to them, ¶¶ 64-65, and Hua teaches a site’s unit/point may be monitored based on gauge gadget displaying real time values of things [KPIs] such as temperature, power and pressure, ¶¶ 65 and 97; Hood teaches/suggests the concept of  generating dashboards for a user based on information a user has answered about their business’s industry, type of buildings, etc., col 8:16-40)

Claim 3:
The rejection of claim 2 is incorporated. Hua further teaches further comprising: 
generating a graphical plant diagram, (dashboard incorporates a transparent view of a building and its configuration, ¶ 159)
wherein the plant dashboard is independent to the GUI setup, (setup screens [GUI], see ¶ 78 and figs. 12-13, are used to create new, separate dashboard [independent from the setup screens], see ¶ 78 and fig. 14)
and the graphical plant diagram (dashboard incorporates a transparent view of a building [graphical plant diagram] and its corresponding configuration, ¶ 159)
and the at least one KPI are displayed on the plant dashboard. (the dashboard include gadgets that display control information such as temperature, and pressure, see ¶ 162 and also ¶¶ 65 and 97 and figs 1, 3, 39, among others. )

Claim 5:
The rejection of claim 1 is incorporated. Hua further teaches, further comprising:
determining control points of the plant; (mapping between dashboard elements and physical control points of the site, ¶¶ 75 and 80 and figs. 9 and 15:215)
and mapping the control points to the plant dashboard, (mapping between dashboard elements and physical control points of the site, ¶¶ 75 and 80 and figs. 9 and 15:215)
wherein controlling the plant includes controlling the plant based on the mapped control points. (setpoint changes through dashboard, ¶ 168 and Hua claim 17. For changes [controlling], also see ¶¶ 55 and 70. For algorithms [plant control logic], also see ¶¶ 87-88 and 138; mapping between dashboard elements and physical control points of the site, ¶¶ 75 and 80 and figs. 9 and 15:215) 

Claim 6:
The rejection of claim 1 is incorporated. Hua further teaches 
wherein the at least one component of the plant includes one or more of at least one chiller, at least one pump for pumping fluid, at least one load, and a fluid circuit for directing a flow of the fluid pumped by the at least one pump. (the system is used for control information such as pressure, ¶¶ 63, 68, 84 and 88 [among others], and pressure is herein being interpreted as a load applied on a surface)

Claim 8:
The rejection of claim 1 is incorporated. In combination, Hua, as modified, teaches/suggests wherein determining the at least one component of the plant is based on the determined type of the plant and the determined configuration of the plant (Hua further teaches/suggests the concept of customizing libraries and dashboard templates based on industry type, such as health care and research, that make them see information pertinent to them, ¶¶ 64-65, and that the dashboard may be connected to multiple equipment, such as multiple hoods 157, and ¶ 73 and fig. 7. Hood teaches/suggests the concept of  generating dashboards for a user based on information a user has answered about their business’s industry, type of buildings, etc., col 8:16-40). 

Claim 9:
The rejection of claim 1 is incorporated. Hua further teaches wherein configuring the parameters is based on the determined at least one component of the plant. (Hua further teaches/suggests the concept of customizing libraries and dashboard templates based on industry type, such as health care and research, that make them see information pertinent to them, ¶¶ 64-65, and that the dashboard may be connected to multiple equipment, such as multiple hoods 157, and ¶ 73 and fig. 7.)

Independent Claim 10:
Claim(s) 10 is/are directed to a system for performing the steps of the method of claim 1, and is rejected using similar rationale(s).

Claims 11-12:
Claim(s) 11-12 are directed to systems for performing the steps of the methods of claims 2-3, respectively, and are rejected using similar rationale(s).

Claim 18:
	The rejection of claim 1 is incorporated. Hua does not appear to expressly teach
 further comprising: discovering the at least one component connected to a network by scanning the network and receiving response from the at least one component. 
However, Noboa teaches/suggests the concept(s) of 
further comprising: discovering the at least one component connected to a network by scanning the network and receiving response from the at least one component (sending a query message to all connected devices to detect all devices in the network, ¶ 37) 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Hua to include further comprising: discovering the at least one component connected to a network by scanning the network and receiving response from the at least one component, as taught/suggested by Noboa.
One would have been motivated to make such a combination in order to improve the usability of the method by allowing easy modification of the conditions within the system, Noboa ¶ 37.

Claim 21:
	The rejection of claim 10 is incorporated. Claim(s) 21 is/are directed to a system for performing the steps of the method of claim 18, and is rejected using similar rationale(s).


Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua (US 20150212714 A1) in view of Hood (US 10535022 B1) and Noboa (US 20190041882 A1), as applied to claims 3 and 12 above, and further in view of Uy; Cristopher Ian Sarmiento et al. (Uy – US 20210081099 A1).

Claim 4:
The rejection of claim 3 is incorporated. Hua does not appear to expressly teach wherein generating the graphical plant diagram includes generating an interactive plant diagram to interact with the plant based on the type, the configuration, the at least one component, and the parameters of the at least one component of the plant. 
However, Uy teaches/suggests the concept of an interactive plant diagram within a plant dashboard, with which the user can interact with, e.g., changing values, ¶¶ 87 and 140. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Hua to include the concept of an interactive plant diagram within a plant dashboard, with which the user can interact with, e.g., changing parameter values, as taught/suggested by Uy.
One would have been motivated to make such a combination in order to the efficiency of the method, by improving how quickly and efficiently a user may navigate to value information on a display (Uy ¶ 19).
In combination, Hua, as modified, teaches 
wherein generating the graphical plant diagram includes generating an interactive plant diagram to interact with the plant based on the type, the configuration, the at least one component, and the parameters of the at least one component of the plant. (Hua teaches the plant dashboard including a plant control logic based on […], the configuration, the at least one component, and the parameters of the at least one component of the plant, as explained above, fig. 15:214, 229, 233-241 and  ¶¶ 80-82. Hood teaches/suggests the concept of  generating dashboards for a user based on information a user has answered about their business’s industry, type of buildings, etc., col 8:16-40. Uy teaches/suggests the concept of an interactive plant diagram within a plant dashboard, with which the user can interact with, e.g., changing parameter values, ¶¶ 87 and 140).

Claim 13:
Claim(s) 13 is/are directed to a system for performing the steps of the method of claim 4, and is rejected using similar rationale(s).

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua (US 20150212714 A1) in view of Hood (US 10535022 B1) and Noboa (US 20190041882 A1), as applied to claims 1 and 10 above, and further in view of Schwarzkopf; Alexander Messersmith et al. (hereinafter Schwarzkopf – US 20180089988 A1). 

Claim 7:
The rejection of claim 1 is incorporated. Hua further teaches/suggests the concept of customizing libraries and dashboard templates based on industry type, such as health care and research, that make them see information pertinent to them, ¶¶ 64-65, and that the dashboard may be used with building control systems [building automation system], ¶¶ 58, 68 and 77 [among others].
Hua does not appear to expressly teach wherein determining the type of the plant includes identifying the type of the plant from a plurality of plant types in a layout library, and selecting the type of the plant that matches a building automation system layout.
However, Schwarzkopf teaches/suggests the concept of detecting and retrieving data relevant to sites that are being monitored, including detecting and retrieving data such as preconfigured libraries tailored to particular types of sites or sensor arrangements, ¶ 151 and fig. 11A. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Hua to include the concept of detecting and retrieving data relevant to sites that are being monitored, including detecting and retrieving data such as preconfigured libraries tailored to particular types of sites or sensor arrangements, as taught/suggested by Schwarzkopf.
One would have been motivated to make such a combination in order to improve versatility and accuracy of the method of  Hua by allowing the monitoring of multiple sites while extracting relevant data (Schwarzkopf ¶ 151).
In combination Hua, as modified, teaches/suggests wherein determining the type of the plant includes identifying the type of the plant from a plurality of plant types in a layout library, and selecting the type of the plant that matches a building automation system layout (Hua further teaches/suggests the concept of customizing libraries and dashboard templates based on industry type, such as health care and research, that make them see information pertinent to them, ¶¶ 64-65, and that the dashboard may be used with building control systems [building automation system], ¶¶ 58, 68 and 77 [among others]. Hood teaches/suggests the concept of  generating dashboards for a user based on information a user has answered about their business’s industry, type of buildings, etc., col 8:16-40. Schwarzkopf teaches/suggests the concept of detecting and retrieving data relevant to sites that are being monitored, including detecting and retrieving data such as preconfigured libraries tailored to particular types of sites or sensor arrangements, ¶ 151 and fig. 11A).

Claim 15:
The rejection of claim 10 is incorporated. Hua further teaches/suggests the concept of customizing libraries and dashboard templates based on industry type, such as health care and research, that make them see information pertinent to them, ¶¶ 64-65, and that the dashboard may be connected to multiple equipment, such as multiple hoods 157, and ¶ 73 and fig. 7.
 Hua does not appear to expressly teach
wherein the GUI setup provides a plurality of plant types, a plurality of plant configurations, a plurality of components of the plant, and parameters of the plurality of components of the plant in a library;
and the GUI setup generates the plant dashboard based on selections from the plurality of plant types, the plurality of plant configurations, the plurality of components of the plant, and the parameters of the plurality of components of the plant. 
However, Schwarzkopf teaches/suggests the concept of detecting and retrieving data relevant to sites that are being monitored, including detecting and retrieving data such as preconfigured libraries tailored to particular types of sites or sensor arrangements, ¶ 151 and fig. 11A. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Hua to include the concept of detecting and retrieving data relevant to sites that are being monitored, including detecting and retrieving data such as preconfigured libraries tailored to particular types of sites or sensor arrangements, as taught/suggested by Schwarzkopf.
One would have been motivated to make such a combination in order to improve versatility and accuracy of the method of  Hua by allowing the monitoring of multiple sites while extracting relevant data (Schwarzkopf ¶ 151).
In combination, Hua, as modified, teaches/suggests
wherein the GUI setup provides a plurality of plant types, a plurality of plant configurations, a plurality of components of the plant, and parameters of the plurality of components of the plant in a library; (Hua further teaches/suggests the concept of customizing libraries and dashboard templates based on industry type, such as health care and research, that make them see information pertinent to them, ¶¶ 64-65, and that the dashboard may be connected to multiple equipment, such as multiple hoods 157, and ¶ 73 and fig. 7. Schwarzkopf teaches/suggests the concept of detecting and retrieving data relevant to sites that are being monitored, including detecting and retrieving data such as preconfigured libraries tailored to particular types of sites or sensor arrangements, ¶ 151 and fig. 11A)
and the GUI setup generates the plant dashboard based on selections from the plurality of plant types, the plurality of plant configurations, the plurality of components of the plant, and the parameters of the plurality of components of the plant. (Hua further teaches/suggests the concept of customizing libraries and dashboard templates based on industry type, such as health care and research, that make them see information pertinent to them, ¶¶ 64-65, and that the dashboard may be connected to multiple equipment, such as multiple hoods 157, and ¶ 73 and fig. 7. Schwarzkopf teaches/suggests the concept of detecting and retrieving data relevant to sites that are being monitored, including detecting and retrieving data such as preconfigured libraries tailored to particular types of sites or sensor arrangements, ¶ 151 and fig. 11A)

Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua (US 20150212714 A1) in view of Hood (US 10535022 B1) and Noboa (US 20190041882 A1), as applied to claims 1 and 10 above, and further in view of Sustaeta; Angel et al. (hereinafter Sustaeta – US 20090210081 A1).

Claim 16:
	The rejection of claim 1 is incorporated. Hua further teaches monitoring a building’s [plant] flow status, ¶¶ 29, 105 and 144 and fig. 27. Hua does not appear to expressly teach
wherein the type of the plant includes at least one of a constant flow plant type, a stepped flow plant type, a variable primary flow plant type, and a decoupled plant type. 
However, Sustaeta teaches/suggests the concept(s) of that it may be desired to provide a constant fluid flow, ¶ 166.
wherein the type of the plant includes at least one of a constant flow plant type, a stepped flow plant type, a variable primary flow plant type, and a decoupled plant type ()
[0165] The following discussion with reference to FIGS. 9-20 provides additional detail as to exemplary systems and methods for collecting and analyzing machine data in connection with the subject invention. It is to be appreciated that such discussion is merely provided to ease understanding of the subject invention, and not to limit the invention to such systems and methods. In FIG. 9, an exemplary motorized pump system 902 is illustrated having a pump 904, a three phase electric motor 906, and a control system 908 for operating the system 902 in accordance with a setpoint 910. While the exemplary motor 906 is illustrated and described herein as a polyphase synchronous electric motor, the various aspects of the present invention may be employed in association with single-phase motors as well as with DC and other types of motors. In addition, the pump 904 may comprise a centrifugal type pump, however, the invention finds application in association with other pump types not illustrated herein, for example, positive displacement pumps. [
0166] The control system 908 operates the pump 904 via the motor 906 according to the setpoint 910 and one or more measured process variables, in order to maintain operation of the system 902 commensurate with the setpoint 910 and within allowable process operating ranges specified in setup information 968, supplied to the control system 908 via a user interface 911. For example, it may be desired to provide a constant fluid flow, wherein the value of the setpoint 910 is a desired flow rate in gallons per minute (GPM) or other engineering units. The setup information 968, moreover, may comprise an allowable range of operation about the setpoint 910 (e.g., expressed in GPM, percentage of process variable span, or other units), and allowable range of operation for other process and machinery parameters such as temperature, pressure, or noise emission, wherein the control system 908 may operate the system 902 at an operating point within the allowable range.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Hua to include the concept(s) of that it may be desired to provide a constant fluid flow, as taught/suggested by Sustaeta.
One would have been motivated to make such a combination in order to improve the user-friendliness of the method by accommodating flow type desired by the users, Sustaeta ¶ 166.
In combination, Hua, as modified, teaches/suggests 
wherein the type of the plant includes at least one of a constant flow plant type, a stepped flow plant type, a variable primary flow plant type, and a decoupled plant type (Hua further teaches monitoring a building’s [plant] flow status, ¶¶ 29, 105 and 144 and fig. 27. Noboa teaches a system including a valve for controlling the fluid flow, ¶¶ 91 and 94 and fig. 5. Sustaeta teaches/suggests the concept(s) of that it may be desired to provide a constant fluid flow, ¶ 166.)

Claim 19:
	The rejection of claim 10 is incorporated. Claim(s) 19 is/are directed to a system for performing the steps of the method of claim 16, and is rejected using similar rationale(s).
<<refA>> teaches
Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua (US 20150212714 A1) in view of Hood (US 10535022 B1) and Noboa (US 20190041882 A1), as applied to claims 1 and 10 above, and further in view of Cline et al. (hereinafter Cline – Non-patent Literature, 2009) and Shavit; Gideon (hereinafter Shavit – US 3555251 A).

Claim 17:
	The rejection of claim 1 is incorporated. Noboa further teaches
wherein the one or more configurations for the at least one chiller include a single chiller configuration, (a single chiller configuration is shown in figs. 5-7, ¶ 89 and figs. 5-7) 
a parallel configuration, […]. (some embodiments include multiple chillers arranged in parallel, ¶ 93)
 Hua does not appear to expressly teach 
that the configurations also include a series configuration and a series pairs configuration 
However, Cline teaches/suggests the concept(s) of chillers in series configuration, Page 1, and chillers in a series pairs configuration, Page 4 and figs. 5 and 7. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Noboa to include the concept(s) of chillers in series configuration and chillers in a series pairs configuration, as taught/suggested by Cline.
One would have been motivated to make such a combination in order to improve the flexibility of the method by allowing arrangement of the chiller system to accommodate desired levels of efficiency and reliability, Cline Page 1.
Hua does not appear to expressly teach 
that the configurations also include a series parallel configuration. 
However, Shavit teaches/suggests the concept(s) of chillers connected in series-parallel relationship, col 2:1-8. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Hua to include the concept(s) of chillers connected in series-parallel relationship, as taught/suggested by Shavit.
One would have been motivated to make such a combination in order to improve the plant efficiency provided by the method, Shavit Abstract and col 1:1-36.
In combination, Hua, as modified, teaches/suggests 
that the configurations also include a series configuration and  a series pairs configuration (Hua teaches a plant configuration, as explained above. Noboa teaches that the plant may include chiller(s), as explained above. Cline teaches/suggests the concept(s) of chillers in series configuration, Page 1, and chillers in a series pairs configuration, Page 4 and figs. 5 and 7)
that the configurations also include a series parallel configuration (Hua teaches a plant configuration, as explained above. Noboa teaches that the plant may include chiller(s), as explained above. Shavit teaches/suggests the concept(s) of chillers connected in series-parallel relationship, col 2:1-8)

Claim 20:
	The rejection of claim 10 is incorporated. Claim(s) 20 is/are directed to a system for performing the steps of the method of claim 17, and is rejected using similar rationale(s).

Response to Arguments
The applicant’s arguments are fully considered, but are moot in view of the new ground(s) of rejection above. 


The system according to claim 10, wherein the type of the plant includes at least one of a constant flow plant type, a stepped flow plant type, a variable primary flow plant type, and a decoupled plant type.
<<refA>> teaches
The system according to claim 10, wherein the one or more configurations for the at least one chiller include a single chiller configuration, a parallel configuration, a series configuration, a series pairs configuration, and a series parallel configuration. 


Conclusion
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Below is a list of these references, including why they are pertinent:

Nixon; Mark J. et al. US 20070168065 A1, pertinent for disclosing system with process graphics editor and a process module editor, and the displaying of plant control dashboard [process graphic display] (Abstract and ¶¶ 9-11 and 105 and fig. 4)
Scott; Cindy Alsup et al. US 20140108985 A1, pertinent for disclosing a system for the creation of plant process displays [dashboards] with process values displayed together with a plant diagram (¶ 86-87 and Abstract and fig. 3)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        

/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175